Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group I, claims 1-14, 57-103, and 112-118, drawn to a gait control system utilizing embedded pressure or kinetic sensors;
Group II, claims 15-22 and 104-111, drawn to a gait control system relying on non-contact sensors integrated into a foot covering.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of embedding sensors and controlling a leg device based upon an analysis of sensor signals, these technical features are not special technical features as they do not make a contribution over the prior art in view of Perre et al., DE 195 21 464 A1, which discloses the embedding of pressure sensors in a prosthetic foot (Figures 1 and 4-6; machine translation: paragraphs 0002, 0019, and 0053; claims 10-11 and 17) and analyzing sensor signals to estimate gait events and the like for generating prosthetic control commands (Figures 19-23; ibid.: paragraphs 0007, 0010, 0012-0013, 0015, and 0024-0025; claim 9).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  The election of an invention or species may be made with or without traverse.  To preserve a right to 
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774